Exhibit 10.2


Amendment No. 5

 

 

AMENDMENT TO

LICENSE AND COLLABORATION AGREEMENT

 

THIS AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT (this “Amendment”), is
entered into this 2nd day of October 2009 (the “Effective Date”) by and between
Santaris Pharma A/S, a Danish corporation having its principal place of business
at Hørsholm, Denmark (“Santaris”), and Enzon Pharmaceuticals, Inc., a Delaware
corporation having its principal place of business at Bridgewater, New Jersey
08807 (“Enzon”). Santaris and Enzon may be referred to herein individually as a
“Party” or collectively, as the “Parties”.

 

WHEREAS, Enzon and Santaris entered into the License and Collaboration Agreement
dated July 26, 2006 (the “Agreement”); and

 

WHEREAS, the Agreement was amended by Amendment No 1 dated 13th of June,
Amendment No 2 dated 25th of June 2007 and Amendment No 3 dated 21st of December
2007.

 

WHEREAS, Enzon and Santaris desire to amend and restate certain provisions of
the Agreement to provide for substitution of targets for purposes of certain
development milestones.

 

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein and intending to be legally bound, and otherwise bound by proper and
reasonable conduct, the Parties agree as follows:

 

1.           Capitalized terms used herein and not otherwise defined shall have
the meanings given to them in the Agreement.

 

2.           A new Section 6.1(j) is hereby added to read in its entirety as
follows:

  

Interchange of Targets. Notwithstanding the provisions of Section 6.1(a), Enzon
shall have the right to accelerate the Development of one Accepted LNA Compound
and delay the Development of another Accepted LNA Compound by substituting one
Accepted LNA Compound for another for purposes of achieving the first
development milestones set forth in Section 6.1(a); provided that if Enzon
exercises this right, it shall not have the right to extend pursuant to Section
6.1(b) the first development milestone for the Accepted LNA Compound for which
Development was advanced. Upon substitution of the first development milestone,
the second development milestone shall be accordingly substituted (so that the
second development milestone date is 18 months after the first development
milestone date for such Accepted LNA Compound). For illustration purposes only,
if compound 1 has a first development milestone (i.e. select an Accepted LNA
Compound for Development and commence pre-clinical toxicology study) on
September 1, 2009 and a second development milestone (i.e. filing of an IND) on
April 1, 2011 and compound 2 has a first development milestone on February 1,
2010 and a second development milestone on August 1, 2011, Enzon may elect to
achieve the compound 1 first development milestone

 


--------------------------------------------------------------------------------



Amendment No. 5

 

with compound 2. Upon such substitution, the second milestone date for compound
1 shall become August 1, 2011 and the second milestone date for compound 2 shall
become April 1, 2011. Thereafter, Enzon could not elect to extend the first
development milestone for compound 2 (i.e. the compound which was advanced)
pursuant to Section 6.1(b); however, Enzon could elect to extend the first
milestone for compound 1 or the second milestone for compound 1 or compound 2
pursuant to Section 6.1(b). Any payments required by Enzon for the achievement
of milestones pursuant to Section 7.4(a)(i) or 7.4(a)(ii) shall reflect any
substitution of Accepted LNA Compounds pursuant to this Section 6.1(j).

 

3.            The Parties have agreed that the contractual milestone start dates
for the LNA Lead Candidates that Santaris Pharma has delivered to Enzon on the
six novel discovery targets shall be the following:

 

 

Clock start for Next Milestone

Milestone Due Date: Select

 

(Delivery of 2 LNA compounds)

Preclinical Lead

 

HER3

April 3, 2008

October 3. 2009

Beta-Catenin

June 3, 2008

February 3, 2010

AR

October 15, 2008

April 15, 2010

PIK3CA

October 15, 2008

August 15, 2010

HSP27

December 17, 2008

August 17, 2010

Gli2

April 20, 2009

October 20, 2010

 

 

4.            Except as set forth in this Amendment, the Agreement shall remain
in full force and effect.

 

5.            Resolution of all disputes arising out of or related to this
Amendment or the performance, enforcement, breach or termination of this
Amendment and any remedies relating thereto, shall be governed by and construed
under the substantive Laws of the State of New York, without regard to conflicts
of law rules that would provide for application of the Law of a jurisdiction
outside New York. To the extent there is any such dispute, such dispute will be
handled in accordance with the procedures set forth in Section 13 of the
Agreement.

 

6.            This Amendment may be executed in two or more counterparts
(including by facsimile or pdf file) each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

 


--------------------------------------------------------------------------------



Amendment No. 5

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment in duplicate
originals by their proper officers as of the date and year first above written.

SANTARIS PHARMA A/S   ENZON PHARMACEUTICALS, INC.           By: /s/ Søren
Tulstrup   By: /s/ Ivan Horak           NAME: Søren Tulstrup   NAME: Ivan Horak
TITLE: Chief Executive Officer   TITLE: Chief Science Officer           By: /s/
Henrik Stage   By: _______________________           NAME: Henrik Stage   NAME:
  TITLE: Chief Financial Officer   TITLE:  

--------------------------------------------------------------------------------